 GRABER MANUFACTURING COMPANY, INC.167GRABER MANUFACTURING COMPANY, INC.andLODGENo.1406,INTER-NATIONAL ASSOCIATION OF MACHINISTS.CaseNo. 13-CA-1442.January 10,1955Decision and OrderOn June 15, 1954, Trial Examiner C. W. Whittemore issued his In-termediate Report in the above-entitled proceeding, finding a singleinstance of management interference with the employees' rights, butwhich he concluded to be too isolated to warrant the issuance of acease and desist order, and further finding that the Respondent hadnot engaged in the other unfair labor practices alleged in the com-plaint and recommending that the complaint be dismissed in its en-tirety, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the General Counsel and the Respondent filedexceptions to the Intermediate Report, and submitted supportingbriefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire record inthis case and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following exceptions andmodifications :1.The complaint against the Respondent alleged, among othermatters, that the Respondent refused to bargain with the Union.Atthe outset of the hearing, the General Counsel indicated that he wasproceeding with respect thereto on the ground that the Respondenthad acted in bad faith when it refused the Union's bargaining re-quest and insisted upon an election.The Trial Examiner, however,without allowing evidence thereon, dismissed the refusal-to-bargainallegation because, the Union had not renewed its bargaining requestafter it participated in a Board-conducted election, which it lost.The Trial Examiner predicted his ruling solely on the Board's deci-sion in theWalmac Companycase.'The Board's decision in theWalmaccase does not appear to be in point.However, it is undis-puted that the Union proceeded to an election after it filed the unfairlabor practice charges which form the basis of the General Counsel'spresent assertion that the Respondent was acting in bad faith.Thus,it appears that the Union was fully apprised of the Respondent's actsprior to the time of the election and, under the Boardrules,2 istherebyprecluded from asserting that the Respondent's refusal to grant itrecognition constituted a violation of the Act.Accordingly, it follows1The Walmac Company,106 NLRB 1355.2 Aiello Dairy Farms,110 NLRB 1365.111 NLRB No. 20. 168DECISIONSOF NATIONALLABOR RELATIONS BOARDthat no good purpose would now be served by reopening the recordto admit evidence on the refusal-to-bargain allegation.2.The Trial Examiner found that the Respondent's admitted inter-rogation of its employees concerning their union activities was notviolative of Section 8 (a) (1) of the Act.We do not agree.On the next working day (March 30, 1953) after receipt of theUnion's letter claiming to represent a majority of the employees, JoeGraber, Jr., one of the Respondent's officials, instructed SupervisorHollfelder to "obtain any information [Hollfelder] possibly could"with respect to organizational activities.Pursuant to Graber's in-structions,Hollfelder asked employee Peterson that same day forinformation with respect to union activity at the plant.Concerningthe March 30 conversation, Hollfelder testified that Peterson seemeda "little scared," but that she "did mention a few names . . . that shefigured were involved in the overall trouble."Graber himself also questioned various employees, at least one ofwhom (Acker) had been pointed out to him by Hollfelder as the "mostactive person in union activity."Graber testified, with respect to hisquestioning of the employees, that employee Acker "admitted activityin the union organization"; that employee Stumpf "denied . . . anyactivity as far as aggressively going out and securing membership";that employee Winters, who "was slightly neutral . . . divulged noth-ing of consequence," nor did employee Bachman; that employee Nel-son "made no accusations against any specific individual leading thisgroup"; and, finally, that he (Graber) was "just searching in theblind" during his questioning.Because the evidence did not show that the Respondent questionedall the employees in the appropriate unit, the Trial Examiner in-terpreted theWalmac Companycase 3 to preclude a finding that theRespondent violated Section 8 (a) (1) of the Act by its acts of inter-rogation.We perceive nothing in the Board's decision in theWal-maccase warranting the interpretation the Trial Examiner has placedon it with respect to the interrogation of employees. In any event,the test set forth in theBlue Flash Expresscase,4which the Boardissued after theWalmaccase, is controlling, i. e., under all the cir-cumstances, did the interrogation reasonably tend to restrain or inter-fere with the employees in the exercise of rights guaranteed by theAct.'The questioning of the Respondent's employees by Graberand Hollfelder was not limited to the matter of ascertaining theUnion's majority status, as was the fact in theBlue Flash Expresscase, but pertained generally to the employees' union activities, andmore particularly, to union leadership.Moreover, as the questioning9 The Walmac Company,106 NLRB 13554 Blnte Flash Express,Inc.,109 NLRB 591e CfN. L.R B v. Protein Blenders,215 F 2d 749, 751 (C A. 8) GRABER MANUFACTURING COMPANY, INC.169of somany of the employees in this fashion was conducted systemat-ically by the Respondent's top officials, and was accompanied by theother antiunion conduct of the Employer herein found to be unlaw-ful, the questioning clearly tended, we find, to restrain or interferewith the employees in the exercise of their rights, and consequentlyis beyond the scope of the type of questioning we permitted in theBlue Flash Expresscase.Accordingly, we find the Respondent'sinterrogation of its employees to be violative of Section 8 (a) (1) ofthe Act.3.As set forth in the Intermediate Report, Supervisor Holifeldertold employee Meudt that she "would be sorry" if the Union cameinto the plant.The Trial Examiner recognized that a threat wasclearly implied, but concluded that the Act had not been violatedthereby because of the purging effect of Graber's general statementto the assembled employees, sometime later, that whatever happenedthe employees would maintain their jobs.We agree that Hollfelder threatened Meudt.However, in view ofthe extent and character of the Respondent's unlawful interrogationof its employees, described above, we cannot agree that Graber'sspeech had the purging effect ascribed to it by the Trial Examiner.Accordingly, we find that by Hollfelder's threat to Meudt, the Re-spondent also violated Section 8 (a) (1) of the Act.4.As we have found that the Respondent violated the Act by inter-rogating and threatening its employees, we shall order the Respond-ent to cease and desist therefrom.The Trial Examiner found thatManager Showers' request of employee Maly to remove her unionbutton was violative of Section 8 (a) (1), but was too isolated aninstance of unlawful conduct to warrant the issuance of a Boardorder based solely thereon.We agree that Showers' request of Malywas violative of the Act.6However, in view of the Respondent's otherunlawful conduct, we shall include in our Order a directive that theRespondent refrain from curtailing the right of its employees to wearunion buttons or to show their union affiliation by othersimilar means.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act as amended, the National LaborRelations Board hereby orders that the Respondent, Graber Manu-facturing Company, Inc., its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a) Interrogating its employees concerning their membership in,or activities on behalf of, Lodge No. 1406, International AssociationSeeCentury Cement Manufacturing Company, Inc.,100 NLRB 1323,1324,footnote 5. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDofMachinists, or any other labor organization, in a manner con-stituting interference, restraint, or coercion in violation of Section 8(a) (1) of the Act.(b)Threatening its employees with reprisals for engaging in unionactivities.(c)Curtailing the wearing by its employees of union buttons orother similar means of indicating their union affiliations.2.Take the following affirmative action designed to effectuate thepolicies of the Act :(a)Post at its plant in Middleton, Wisconsin, copies of the noticeattached hereto and marked "Appendix A." 7 Copies of said noticeto be furnished by the Regional Director for the Thirteenth Regionshall, after being signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for 60 consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarily posted.Rea-sonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Thirteenth Region, inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent violated Section 8(a) (3) and 8 (a) (5) of the Act, and insofar as it also alleges thatthe Respondent violated Section 8 (a) (1) of the Act by conductother than that herein found to be violative of the Act.MEMBER MURDOCK,concurring :I join my colleagues in the result of sustaining the dismissal of the8 (a) (5) allegation of the complaint.I find it unnecessary to discussthe question whether the Trial Examiner's reliance on theWalmaccase(a three-member decision in which I did not participate) as thebasis for this dismissal was or was not justified.Plainly the recentlydecidedAiello DairyFarmscase requires such dismissal and I agreethere would be no point in reopening the record for further evidenceon this allegation.I likewise join my colleagues in finding that the interrogation,Hollfelder's threat to Meudt, and Showers' request to Maly to removeher union button, were violative of Section 8 (a) (1) of the Act.Again, however,I find it unnecessary to discuss the question whetherthe majority decision of two members of the Board on interrogationin theWalimaccase warranted the interpretation the Trial Examinerplaced upon it as a basis for dismissing the interrogation herein.7In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." GRABER MANUFACTURING COMPANY, INC.171My views on interrogation remain the same as stated in theBlueFlashdissent.If my colleagues who were members of the majoritytherein construe it to permit them to find the interrogation herein aviolation I am happy to see them come to this result.Appendix ANOTICE TOALL EMPLOYEESPursuant to it Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their mem-bership in, or activities on behalf of, Lodge No. 1406, Interna-tionalAssociation of Machinists, or any other labor organiza-tion, in a manner constituting interference, restraint, or coercionin violation of Section 8 (a) (1) of the Act.WE WILL NOT threaten our employees with reprisals for engag-ing in union activities.WE WILL NOT curtail the wearing by our employees of unionbuttons or other similar means of indicating their unionaffiliation.All our employees are free to become, remain, or to refrain frombecoming or remaining members of the above-named Union or anyother labor organization, except to the extent that this right may beaffected by an agreement authorized by Section 8 (a) (3) of the Act.GRABER MANUFACTURING COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of post-ing, and must not be altered, defaced, or covered by any other material.Intermediate ReportSTATEMENT OF THE CASECharges having been duly filed and served, a complaint and notice of hearingthereon having been issued and served by the General Counsel of the NationalLabor Relations Board, and an answer having been filed by the above-named Re-spondent Company, a hearing involving allegations of unfair labor practices in vio-lation of Section 8 (a) (1), (3), and (5) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act, was held in Madison, Wisconsin, onApril 27, 28, and 29, 1954, before the duly designated Trial Examiner.In substance the complaint, as amended at the hearing, alleges and the answerdenies that the Respondent: Since March 31, 1953, has refused to bargain collec-tively with the Union, although since March 26, 1953, the Union at all times has beenthe majority representative of all employees in an appropriate unit; at various timessinceMarch 26, 1953, and through its officers and agents, has interrogated andthreatened employees because of their union activities; on March 27, 1953, dis-criminatorily discharged employee Alden E. Allen in order to discourage union 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership; and by such conduct has interfered with, restrained, and coerced em-ployees in the exercise of rights guaranteed by Section 7 of the Act.At the hearingall parties were represented, were afforded full opportunity to be heard, to examineand cross-examine witnesses, to introduce evidence pertinent to the issues, to argueorally upon the record, and to file briefs and proposed findings and conclusions.Argument was waived. Briefs have been received from General Counsel and coun-sel for the Respondent.During the course of the hearing the Trial Examiner dismissed the 8 (a) (5) alle-gations of the complaint, for reasons fully set forth in the record.At the close ofthe hearing ruling was reserved upon a motion by the Respondent to dismiss allother portions of the complaint. Said motion is disposed of by the findings, con-clusions, and recommendations appearing below.After the hearing General Counsel submitted his request, concurred in by coun-sel for the Respondent, that the official transcript at page 209, line 24, be correctedto read "had not" instead of "had." The record is hereby corrected as requested.Upon the entire record in the case, and from his observation of the witnesses, theTrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTGraber Manufacturing Company, Inc., is a Wisconsin corporation, maintaining itssolemanufacturing plant in Middleton, Wisconsin, where it is engaged in the pro-duction and sale of drapery hardware.During 1953 the Respondent caused to be transported to its plant from Statesoutside the State of Wisconsin materials purchased in total value of more than$100,000.During the same year it sold and caused to be shipped from its plant toStates other than Wisconsin products valued at more than $200,000.The Respondent is engaged in commerce within the meaning of the Act.If.THE LABORORGANIZATION INVOLVEDLodge No. 1406, International Association of Machinists, is a labor organizationadmitting to membership employees of the Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The discharge of AllenAllen was hired by the Respondent in December 1952, and was discharged onMarch 27, 1953.Already a member of the Charging Union, during the month ofhis discharge he assumed leadership in organizational efforts at the plant. Some-time before his dismissal he informed his foreman, Don Lahti, that he was a unionmember and asked if there were any objections. Lahti told him he had none. On theday of his discharge, but after Allen was told he would be let go at the end of theday, the Respondent received a written claim of majority representation from theUnion, and management representatives immediately began a campaign of inquiryamong employees as to their interest in the Union. This bare statement of facts sup-ports a reasonable suspicion that Allen's services were terminated, as General Coun-sel contends, to discourage self-organization of the employees.Other facts, however, in the opinion of the Trial Examiner dissipate that suspi-cion, and lead to the conclusion that Allen was actually dismissed for legitimatereasons, as the Respondent claims.The evidence is credible and uncontroverted that Allen was hired as a machinistto work with and assist the few tool- and die-makers in the Respondent's toolroom,where theretofore only tool- and die-makers had been employed-and where, sincethe discharge, only tool- and die-makers have been employed.His hiring was un-usual and, according to the credible testimony of management witnesses, experi-mental.To perform the special type of work done in the toolroom, the Respondentcontinuously, both before and during Allen's hire, sought to obtain the services of aqualified tool- and die-maker.These were unobtainable.Finally, as a "stop-gap"measure, management decided to employ Allen who, as a skilled machinist, couldassist and work under the supervision of a tool- and die-maker.Allen's claim, atone point in his testimony, that he was actually hired as a tool- and die-maker failsto find support in documentary evidence and admissions elsewhere in his testimony.He admitted that before being hired by the Respondent he "never actually workedon dies," and said thrt upon applying he told "them" he "had no experience on dies." GRABER MANUFACTURING COMPANY, INC.173His application-for-work form shows that he was seeking work as a "machinist" andthat at each of his former places of employment he had worked as a machinist.Most of the time during the few months of his employment at the Respondent'splant Allen worked with a tool- and die-maker named Koep, although on occasionsForeman Lahti sketched or laid out his work for him. It is undisputed that amonth or so after Allen's hire, "Pa" Graber, then the senior partner of the firm,complained to his son Joe that it was uneconomical to pay Allen the top-rate he wasreceiving when he was unable to produce as a qualified tool- and die-maker. Stillunable to find a tool- and die-maker in the labor market, Joe persuaded his fatherto keep Allen on.During the latter part of February Koep quit.More of Lahti'stime was then required to guide the machinist.The senior partner again insistedthatAllen be let go.On about March 24, before leaving on a trip, Joe Graberyielded and told his father to do as he saw fit with the machinist.At the end of that week-on Friday noon, management decided to release Allen.Upon his return from lunch Foreman Lahti was called in and informed of the de-cision.General Manager Showers then went out to the toolroom and told Allenthat his position as a machinist was being eliminated and he would have to let him go.As noted above, since that date no machinist has been hired to work in the Re-spondent's toolroom.The Trial Examiner concludes and finds that Allen was dismissed for economicreasons, and not discriminatorily to discourage unionactivity.B. Interrogation and threatsAs to interrogation, Joe Graber readily admitted as a witness that he and hisfather queried several employees, immediately after receipt of the Union's request forrecognition on March 27, about their knowledge of union activity in the plant. JoeGraber also admitted that "I asked Mr. Hollfelder to obtain any information he pos-sibly could for me."Hollfelder is a foreman.The Trial Examiner agrees with General Counsel's contention, in his brief, thatthis campaign of interrogation was not idle "curiosity," but indicated a serious at-tempt to obtain information about the Union.However, the Trial Examiner alsoconsiders himself bound, since he was therein reversed, by the Board's Decision andOrder inHoward W. Davis, d/b/a The Walmac Company(106 NLRB 1355). Inthat case, the head of the company ordered his chief engineer to conduct a writtenpoll among each and all of the employees and require them to sign as to whether ornot they wished to be represented by the union there involved.The instructionswere carried out."Because of the isolated nature of those interrogations," said theBoard, "we do not believe that any useful purpose would be served by issuing acease anddesist order based on them.Accordingly, we shall not find a violation ofSection 8(a) (1)...."Here not all employees in the appropriate unit, so far as the evidence shows, wereorally questioned.Under the circumstances the Trial Examiner is unable to findthat the interrogations conducted by the Grabers and by Hollfelder were violationsof Section 8 (a) (1) ofthe Act.Two employees testified concerning alleged threats of reprisal, Stella Stumpf andLeona Meudt.As the record plainly shows, and as the Trial Examiner observed inwatching her as a witness, Stumpf testified reluctantly.Only after considerableprompting did she say that one Graber or the other had told her, during their inter-rogationinMarch, that she would lose her job if the Unioncame in.She plainlywas ill at ease in testifying within a few feet from Joe Graber.But whether her lackof forthrightness was caused by fear of losing her job for telling the truth or formaking a misstatement of fact in front of her employer the Trial Examiner wasunable to determine from his observation.He cannot, therefore, find that Stumpfwas in fact threatened by either of the Grabers.Meudt's testimony is not disputed by Hollfelder, to the effect that she "would besorry" if the Union came in.A threat was clearly implied.As the single instance ofa threat, however, it is reasonable to believe that the Board would also consider this"isolated."In any event, later action by Hollfelder's superior effectively negatedwhatever coercive effect the foreman's remark may have had upon Meudt. In AprilJoe Graber called all employees together and among other things specifically toldthem:Whether or not you join the union is for each one of you to decide individually.When an election is had, whether you vote yes or no, you will still keep yourjob.Don't let anyone advise you otherwise.Under the circumstances the Trial Examiner is unable to find that this threat ofHollfelder's warrants a finding of violation of the Act. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The raise of June 1On about June 1, 2 weeks or so before a Board election was held at the plant, ageneral increase was granted to employees.The Respondent concedes that no suchgeneral increase had ever before been granted.It is General Counsel's contention that this wage increase,which accompaniedannouncement of a more liberal holiday and vacation plan, was granted for thepurpose of discouraging employees from voting for the Union. "That they achievedtheir purpose," says General Counsel in his brief, "is indicated by the tally of ballotswhich is in the record."Apparently the Union was not of that mind, at the time,since no objections were filed to the election and no charge referring to the raisehas been filed by the Union at any time-although the record shows that two amendedcharges were filed since June 1.While the Union's failure to file objections or charges on this point is of coursenot determinative of the purpose of the raise, which is in issue, nevertheless the TrialExaminer cannot ignore such failure.It is reasonable to assume that the Union,actively campaigning for the election, was well aware of the raise.Since it filed twoseparate charges after that event, but did not mention it, it is reasonable to assumethat the Union itself did not arrive at the conclusion that the purpose of the raise wasviolative of the Act.Nor is there any evidence that the Union at any time protestedto the Respondent itself that granting the raise was in interference of its rights.On the other hand, it appears to the Trial Examiner that the Respondent adequatelyexplained the raise, through its witnesses, and that their credible testimony prohibitsa finding that the purpose was illegal. In brief, Showers was employed as managerduring the latter part of 1952. It became part of his duties to undertake whatapparently had not theretofore been done-set up some sort of a formalized personnelpolicy, including job classifications, rates, and study of possible benefits.It appearsthat such plans were ready for effectuation about the time the Union demandedrecognition.Management held up putting its plans into effect. In May a strikeoccurred at the plant and after its conclusion a number of employees did not return.After consultation with counsel, the Respondent finally decided to inaugurate itspreviously approved plan.Under these circumstances, the Trial Examiner concludes and finds that the generalincrease of June 1 was not violative of the Act.D. The button incidentIt is undisputed that early in the Union's campaign Manager Showers asked em-ployee Charlotte Maly to take off her union button and she complied.No threatswere uttered.Maly said, as a witness, "He asked me to take it off."Even if sucha request were to be considered, coming from the manager of the plant while anemployee is at work, as a direct order or instruction-and such a conclusion is clearlynot unreasonable-the Trial Examiner is of the opinion that this single item ofmanagement interference with employees'rights is not sufficient basis for a cease anddesist order.'E. The refusal to bargainIn his brief General Counsel moves that the Trial Examiner reverse his ruling,given early in the hearing, dismissing allegations of the complaint relating to refusalto bargain,and to order reopening of the hearing.Upon review of the record, and in view of the foregoing conclusions that the evi-dence does not sustain the complaint in other respects, the Trial Examiner herebydenies said motion to reverse and reopen.Upon the foregoing findings of fact, and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.The operations of the Respondent occur in commerce within the meaning ofSection 2 (6) of the Act.2.Lodge No. 1406, International Association of Machinists, is a labor organizationwithin the meaning of Section 2 (5) of the Act.3.The Respondent has not engaged in unfair labor practices as alleged in thecomplaint within the meaning of Section 8 (a) (1), (3), and (5) of the Act.[Recommendations omitted from publication.]